Citation Nr: 0316822	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  95-24 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for an anxiety disorder 
with depressive features, currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

P.N.C., M.D.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active military duty from November 1950 
to September 1952.  

In a November 2001 decision, the Board denied the issue in 
appellate status.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2002, the Department of Veterans Affairs 
(VA) Secretary filed a motion to remand the appeal to the 
Board of Veterans' Appeals (Board) and the appellant, through 
his representative, advised the Court that he did not oppose 
the Secretary's motion.  In July 2002, the Court issued an 
Order granting the motion for remand and vacating the Board's 
November 2001 decision.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107), became law.  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to assist, 
and essentially states that VA will make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  

The United States Court of Appeals for the Federal Circuit 
recently invalidated the regulations that empowered the Board 
to both issue written notification of the VCAA to veterans 
and to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the claimant or 
his or her representative.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. 5102, 5103, and 5103A (West 1991 
2002) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R 
3.102, 3.156(a), 3.159 and 3.326(a)) are 
fully complied with and satisfied.  See 
also Quartuccio v. Principi, 16 Vet.App. 
183 (2002).

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records, including fee-
basis treatment records, covering the 
period from June 2000 to the present.  

3.  The RO should request any additional 
treatment records from the mental health 
clinic at the VA facility in San Juan, 
Puerto Rico covering the period from June 
2000 to the present. 

4.  Following completion of the above 
development, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
by a psychiatric to determine the nature 
and severity of his service-connected 
psychiatric disorder.  The examiner 
should review the claims folder in 
conjunction with the examination.  The 
examination should include all necessary 
specialized examinations, tests and 
studies.  It is requested that the 
examiner assign a global assessment of 
functioning (GAF) score and render an 
opinion as to the impact the service 
connected disability has on the veteran's 
social and industrial adaptability.  A 
complete rational for any opinion 
expressed should be included in the 
report.  

5.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
a disability rating greater than 
50 percent for the service-connected 
anxiety disorder with depressive 
features.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal as well as 
a summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




